DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 07/11/2022.

Claim Status
Claims 1-28 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 07/11/2022 have been fully considered but are not persuasive and/or are moot in view of the new ground(s) of rejection.
Applicants’ arguments regarding Matthieu are not persuasive (see explanations below), thus Examiner had included rejections with Matthieu as the primary reference (Alternate Rejections).
However, as a show of good faith to compact prosecution, Examiner had also included rejections with prior art Miksik as the primary reference (Main Rejections) which teaches a narrower interpretation of the claimed limitations.
Regarding Applicants’ arguments that Matthieu doesn’t teach “matching a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device”, Examiner respectfully disagrees.
From Applicants’ arguments, it seems Applicants have different interpretations of the terms spatial attribute and visual attribute from one of ordinary skills in the art.
To one of ordinary skills in the art, spatial attribute is an attribute relating to space and visual attribute is an attribute relating to seeing or sight.
Matthieu clearly describes spatial attribute or visual attribute in fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”
Let’s have an in depth look at “Chris.home.livingroom.light1” for example:
“Chris.home.livingroom.light1” clearly include spatial attribute home, spatial attribute livingroom, and visual attribute light1.
Thus Matthieu clearly teaches the limitation “matching a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device” (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”)
Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the rest of Applicants’ arguments, Applicants relied on the same arguments presented above. In response, the Examiner respectfully disagrees for the same reasons stated above.

Claim Objections
Claims 2, 11, 20 are objected to because of the following reasons:
The limitation “wherein the first set of attributes further comprises at least one of a classification associated with the at least one IoT device, the visual attribute associated with the at least one IoT device, the spatial attribute associated with the at least one IoT device, or a capability attribute associated with the at least one IoT device” (claims 2, 11, 20) seems to contradict with the limitation “based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device” (claims 1, 10, 19).
Specifically, “wherein the first set of attributes further comprises at least one of a classification associated with the at least one IoT device, the visual attribute associated with the at least one IoT device, the spatial attribute associated with the at least one IoT device, or a capability attribute associated with the at least one IoT device” indicates that the visual attribute and the spatial attribute are not required.
On the other hand, “based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device” indicates that the visual attribute or the spatial attribute are required.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 (Main Rejections)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miksik, WO 2019/180434 A1.

For claim 1. Miksik teaches: A method of operation of a system, the method comprising: 
storing registration information associated with at least one Internet-of-Things (IoT) device, the registration information including a first identifier associated with the at least one IoT device and including a first set of attributes for the at least one IoT device; (Miksik, fig 1, page 3, 8th paragraph to page 4, 3rd paragraph, “A robotic system may be considered to be a smart device. An example of a smart device is a smart home device, otherwise referred to as a home automation device. A smart home device may be arranged to control aspects of an environment including, but not limited to, lighting, heating, ventilation, telecommunications systems and entertainment systems. A robotic system as described in the examples herein may be arranged to perform some or all of the functionality of a smart home device.”; fig 2, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 8, 2nd paragraph to page 9, 1st paragraph, “For example, the robotic system 130 may be pre-loaded with initial knowledge data representing knowledge of an initial environment and the controller 150 can modify the initial knowledge data based on the received environment data to more accurately represent the actual environment 100. This may be effective where, for example, an approximation of the actual environment 100 is known before the robotic system 130 is located in the environment 100, or where the robotic system 130 remains in the same environment for a relatively long period of time. Pre-loading the initial knowledge data in this way may reduce latency in generating the model of the environment 100, compared to the robotic system 130 generating the knowledge data representing knowledge of the environment 100 without the initial knowledge data. Modifying the initial knowledge data based on the received environment data also enables the accuracy of the knowledge data and/or the information represented therein to be evolved and/or improved over time... In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment... The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities... The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time.”; page 14, 5th paragraph to page 15, 3rd paragraph, “For example, the knowledge data may store relationship data representing a plurality of relationships having a plurality of relationship types between different entities, before any commands have even been received. Such relationship data may be stored and updated via the knowledge data, and used to interpret subsequently-received commands.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)
matching a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device; and controlling operation of the at least one IoT device based on an instruction included in the input when the description is matched to the first set of attributes of the at least one IoT device. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)

For claim 2. Miksik discloses all the limitations of claim 1, and Miksik further teaches: wherein the first set of attributes further comprises at least one of a classification associated with the at least one IoT device, the visual attribute associated with the at least one IoT device, the spatial attribute associated with the at least one IoT device, or a capability attribute associated with the at least one IoT device. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”)

For claim 3. Miksik discloses all the limitations of claim 1, and Miksik further teaches: further comprising: processing the input to determine the description and the instruction; and identifying the first identifier associated with the at least one IoT device based on matching the description to the first set of attributes, wherein the first identifier is used for the controlling the operation of the at least one IoT device. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)

For claim 4. Miksik discloses all the limitations of claim 1, and Miksik further teaches: wherein the input comprises a natural language input. (Miksik, page 28, 3rd paragraph to 5th paragraph, “In some examples, the command comprises a voice command. As such, a user may interact with the robotic system using a voice command that uses natural language, which may be accurately processed by the robotic system, thereby allowing a more natural and meaningful interaction with the user. In some examples, the robotic system processes the voice command using natural language processing. As such, the voice command may be interpreted accurately without the user having to modify their natural language, thereby reducing a burden on the user and facilitating meaningful interactions.”)

For claim 5. Miksik discloses all the limitations of claim 1, and Miksik further teaches: further comprising: identifying each object of a set of objects included in the location, wherein the set of objects includes the at least one IoT device; and determining the first set of attributes for the at least one IoT device, the first set of attributes indicating the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; page 8, 2nd paragraph to page 9, 1st paragraph, “In some examples, the controller 150 is configured to generate data representing knowledge of the environment 100. The data representing knowledge of the environment 100 may be referred to as “knowledge data” or “a knowledge representation” of the environment 100… In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities.”)

For claim 6. Miksik discloses all the limitations of claim 5, and Miksik further teaches: wherein the identifying each object of the set of objects included in the first location comprises: obtaining first image data representing the first location; changing a state of the at least one IoT device; obtaining second image data representing the first location after the changing of the state of the at least one IoT device; and identifying the at least one IoT device based on a difference between the first image data and the second image data. (Miksik, page 11, 2nd paragraph, “In some examples, the controller 150 uses dynamic scene analysis to generate the knowledge data. In dynamic scene analysis, environment data representing the environment 100 at multiple points in time is analysed. Where the environment data comprises visual environment data, the visual environment data may comprise sequence of images representing the environment 100 at multiple points in time. The sequence of images may be in the form of a video, or otherwise. Such analysis may identify one or more entities represented in the sequence of images, one or more attributes of one or more entities represented in the sequence of images and/or one or more relationships between one or more entities represented in the sequence of images. In some examples, first data representing the environment 100 at a first point in time is stored in the robotic system 130. In some examples, the first data is analysed using static scene analysis. However, in some such examples, the first data is not discarded following the static scene analysis. Instead, second data representing the environment 100 at a second, later point in time is received. The first and second data are subject to dynamic scene analysis. The first and second data may be discarded following the dynamic scene analysis. Dynamic scene analysis may capture additional information that cannot be extracted using static analysis. Examples of such additional information include, but are not limited to, how entities move in relation to each other over time, how entities interact with each other over time etc. Dynamic scene analysis involving storing smaller amounts of data than static scene analysis, in some examples. The controller 150 may generate the knowledge data using static scene analysis and/or dynamic scene analysis. Dynamic scene analysis may involve more data being stored at least temporarily than static scene analysis, but may enable more information on the environment 100 to be extracted.”; page 8, 3rd paragraph to page 9, 3rd paragraph, “The data representing knowledge of the environment is a conceptual or semantic data model of entities and/or interrelations of entities in the environment. In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities. In some examples, the knowledge data does not comprise a graphical or topological representation of the environment. For example, the knowledge data may comprise a model that can recognise and/or learn entities, entity attributes and relationships between entities, without generating an explicit graphical representation. The knowledge data may comprise a statistical and/or a probabilistic model. The knowledge data comprises a relationship model representing relationships between entities in the environment. The knowledge data may be able to store relatively large amounts of complicated information or knowledge compared to more a more simplistic representation or recollection of the environment. The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time... In some examples, generating the knowledge data comprises determining an operating state of the first entity 110 and/or the second entity 120.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110… In an example, the control signal is operable to change an operating state of the first entity 110.”)

For claim 7. Miksik discloses all the limitations of claim 5, and Miksik further teaches: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)

For claim 8. Miksik discloses all the limitations of claim 5, and Miksik further teaches: further comprising: determining to identify a set of IoT devices, wherein the identifying each object of the set of objects included in the location is based on the determining to identify the set of IoT devices. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; page 8, 2nd paragraph to page 9, 1st paragraph, “In some examples, the controller 150 is configured to generate data representing knowledge of the environment 100. The data representing knowledge of the environment 100 may be referred to as “knowledge data” or “a knowledge representation” of the environment 100… In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities.”)

For claim 9. Miksik discloses all the limitations of claim 1, and Miksik further teaches: further comprising: receiving, over a network, information associated with the at least one IoT device, the information including at least the first identifier associated with the at least one IoT device; and associating the first identifier with the first set of attributes for the at least one IoT device, (Miksik, page 29, 4th paragraph, “In other examples, the knowledge data is received from one or more other entities. For example, the knowledge data may be stored in a network and downloaded therefrom. In an example, the knowledge data is received from a further robotic system. The knowledge data may have been generated by the further robotic system.”; page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 8, 2nd paragraph to page 9, 1st paragraph, “For example, the robotic system 130 may be pre-loaded with initial knowledge data representing knowledge of an initial environment and the controller 150 can modify the initial knowledge data based on the received environment data to more accurately represent the actual environment 100. This may be effective where, for example, an approximation of the actual environment 100 is known before the robotic system 130 is located in the environment 100, or where the robotic system 130 remains in the same environment for a relatively long period of time. Pre-loading the initial knowledge data in this way may reduce latency in generating the model of the environment 100, compared to the robotic system 130 generating the knowledge data representing knowledge of the environment 100 without the initial knowledge data. Modifying the initial knowledge data based on the received environment data also enables the accuracy of the knowledge data and/or the information represented therein to be evolved and/or improved over time... In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment... The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities... The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time.”; page 14, 5th paragraph to page 15, 3rd paragraph, “For example, the knowledge data may store relationship data representing a plurality of relationships having a plurality of relationship types between different entities, before any commands have even been received. Such relationship data may be stored and updated via the knowledge data, and used to interpret subsequently-received commands.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)
wherein the operation of the at least one IoT device is controlled using the first identifier. (Miksik, page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”; page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)

For claim 10. Miksik teaches: An apparatus for operating a system, (Miksik, fig 1 and the corresponding sections (for example, page 4, 2nd paragraph, page 6, 1st paragraph to page 7, 2nd paragraph, page 8, 2nd paragraph to page 9, first paragraph, page 12, 3rd paragraph to page 14, 3rd paragraph, page 15, 4th paragraph to page 17, 2nd paragraph); also see page 3, 2nd paragraph, page 28, 6th paragraph to page 29, 2nd paragraph) the apparatus comprising: 
means for storing registration information associated with at least one Internet-of-Things (IoT) device, the registration information including a first identifier associated with the at least one IoT device and including a first set of attributes for the at least one IoT device; (Miksik, fig 1, page 3, 8th paragraph to page 4, 3rd paragraph, “A robotic system may be considered to be a smart device. An example of a smart device is a smart home device, otherwise referred to as a home automation device. A smart home device may be arranged to control aspects of an environment including, but not limited to, lighting, heating, ventilation, telecommunications systems and entertainment systems. A robotic system as described in the examples herein may be arranged to perform some or all of the functionality of a smart home device.”; fig 2, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 8, 2nd paragraph to page 9, 1st paragraph, “For example, the robotic system 130 may be pre-loaded with initial knowledge data representing knowledge of an initial environment and the controller 150 can modify the initial knowledge data based on the received environment data to more accurately represent the actual environment 100. This may be effective where, for example, an approximation of the actual environment 100 is known before the robotic system 130 is located in the environment 100, or where the robotic system 130 remains in the same environment for a relatively long period of time. Pre-loading the initial knowledge data in this way may reduce latency in generating the model of the environment 100, compared to the robotic system 130 generating the knowledge data representing knowledge of the environment 100 without the initial knowledge data. Modifying the initial knowledge data based on the received environment data also enables the accuracy of the knowledge data and/or the information represented therein to be evolved and/or improved over time... In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment... The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities... The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time.”; page 14, 5th paragraph to page 15, 3rd paragraph, “For example, the knowledge data may store relationship data representing a plurality of relationships having a plurality of relationship types between different entities, before any commands have even been received. Such relationship data may be stored and updated via the knowledge data, and used to interpret subsequently-received commands.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)
means for matching a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device; and means for controlling operation of the at least one IoT device based on an instruction included in the input when the description is matched to the first set of attributes of the at least one IoT device. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)

For claim 11. Miksik discloses all the limitations of claim 10, and Miksik further teaches: wherein the first set of attributes further comprises at least one of a classification associated with the at least one IoT device, the visual attribute associated with the at least one IoT device, the spatial attribute associated with the at least one IoT device, or a capability attribute associated with the at least one IoT device. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”)

For claim 12. Miksik discloses all the limitations of claim 10, and Miksik further teaches: further comprising: means for processing the input to determine the description and the instruction; and means for identifying the first identifier associated with the at least one IoT device based on matching the description to the first set of attributes, wherein the first identifier is used for the controlling the operation of the at least one IoT device. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)

For claim 13. Miksik discloses all the limitations of claim 10, and Miksik further teaches: wherein the input comprises a natural language input. (Miksik, page 28, 3rd paragraph to 5th paragraph, “In some examples, the command comprises a voice command. As such, a user may interact with the robotic system using a voice command that uses natural language, which may be accurately processed by the robotic system, thereby allowing a more natural and meaningful interaction with the user. In some examples, the robotic system processes the voice command using natural language processing. As such, the voice command may be interpreted accurately without the user having to modify their natural language, thereby reducing a burden on the user and facilitating meaningful interactions.”)

For claim 14. Miksik discloses all the limitations of claim 10, and Miksik further teaches: further comprising: means for identifying each object of a set of objects included in the location, wherein the set of objects includes the at least one IoT device; and means for determining the first set of attributes for the at least one IoT device, the first set of attributes indicating the at least one of the spatial attribute for the visual attribute of the at least one IoT device in the location. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; page 8, 2nd paragraph to page 9, 1st paragraph, “In some examples, the controller 150 is configured to generate data representing knowledge of the environment 100. The data representing knowledge of the environment 100 may be referred to as “knowledge data” or “a knowledge representation” of the environment 100… In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities.”)

For claim 15. Miksik discloses all the limitations of claim 14, and Miksik further teaches: wherein the means for identifying each object of the set of objects included in the first location is configured to: obtain first image data representing the first location; change a state of the at least one IoT device; obtain second image data representing the first location after the changing of the state of the at least one IoT device; and identify the at least one IoT device based on a difference between the first image data and the second image data. (Miksik, page 11, 2nd paragraph, “In some examples, the controller 150 uses dynamic scene analysis to generate the knowledge data. In dynamic scene analysis, environment data representing the environment 100 at multiple points in time is analysed. Where the environment data comprises visual environment data, the visual environment data may comprise sequence of images representing the environment 100 at multiple points in time. The sequence of images may be in the form of a video, or otherwise. Such analysis may identify one or more entities represented in the sequence of images, one or more attributes of one or more entities represented in the sequence of images and/or one or more relationships between one or more entities represented in the sequence of images. In some examples, first data representing the environment 100 at a first point in time is stored in the robotic system 130. In some examples, the first data is analysed using static scene analysis. However, in some such examples, the first data is not discarded following the static scene analysis. Instead, second data representing the environment 100 at a second, later point in time is received. The first and second data are subject to dynamic scene analysis. The first and second data may be discarded following the dynamic scene analysis. Dynamic scene analysis may capture additional information that cannot be extracted using static analysis. Examples of such additional information include, but are not limited to, how entities move in relation to each other over time, how entities interact with each other over time etc. Dynamic scene analysis involving storing smaller amounts of data than static scene analysis, in some examples. The controller 150 may generate the knowledge data using static scene analysis and/or dynamic scene analysis. Dynamic scene analysis may involve more data being stored at least temporarily than static scene analysis, but may enable more information on the environment 100 to be extracted.”; page 8, 3rd paragraph to page 9, 3rd paragraph, “The data representing knowledge of the environment is a conceptual or semantic data model of entities and/or interrelations of entities in the environment. In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities. In some examples, the knowledge data does not comprise a graphical or topological representation of the environment. For example, the knowledge data may comprise a model that can recognise and/or learn entities, entity attributes and relationships between entities, without generating an explicit graphical representation. The knowledge data may comprise a statistical and/or a probabilistic model. The knowledge data comprises a relationship model representing relationships between entities in the environment. The knowledge data may be able to store relatively large amounts of complicated information or knowledge compared to more a more simplistic representation or recollection of the environment. The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time... In some examples, generating the knowledge data comprises determining an operating state of the first entity 110 and/or the second entity 120.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110… In an example, the control signal is operable to change an operating state of the first entity 110.”)

For claim 16. Miksik discloses all the limitations of claim 14, and Miksik further teaches: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)

For claim 17. Miksik discloses all the limitations of claim 14, and Miksik further teaches: further comprising: means for determining to identify a set of IoT devices, wherein the identifying each object of the set of objects included in the location is based on the determining to identify the set of IoT devices. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; page 8, 2nd paragraph to page 9, 1st paragraph, “In some examples, the controller 150 is configured to generate data representing knowledge of the environment 100. The data representing knowledge of the environment 100 may be referred to as “knowledge data” or “a knowledge representation” of the environment 100… In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities.”)

For claim 18. Miksik discloses all the limitations of claim 10, and Miksik further teaches: further comprising: means for receiving, over a network, information associated with the at least one IoT device, the information including at least the first identifier associated with the at least one IoT device; and means for associating the first identifier with the first set of attributes for the at least one IoT device, (Miksik, page 29, 4th paragraph, “In other examples, the knowledge data is received from one or more other entities. For example, the knowledge data may be stored in a network and downloaded therefrom. In an example, the knowledge data is received from a further robotic system. The knowledge data may have been generated by the further robotic system.”; page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 8, 2nd paragraph to page 9, 1st paragraph, “For example, the robotic system 130 may be pre-loaded with initial knowledge data representing knowledge of an initial environment and the controller 150 can modify the initial knowledge data based on the received environment data to more accurately represent the actual environment 100. This may be effective where, for example, an approximation of the actual environment 100 is known before the robotic system 130 is located in the environment 100, or where the robotic system 130 remains in the same environment for a relatively long period of time. Pre-loading the initial knowledge data in this way may reduce latency in generating the model of the environment 100, compared to the robotic system 130 generating the knowledge data representing knowledge of the environment 100 without the initial knowledge data. Modifying the initial knowledge data based on the received environment data also enables the accuracy of the knowledge data and/or the information represented therein to be evolved and/or improved over time... In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment... The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities... The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time.”; page 14, 5th paragraph to page 15, 3rd paragraph, “For example, the knowledge data may store relationship data representing a plurality of relationships having a plurality of relationship types between different entities, before any commands have even been received. Such relationship data may be stored and updated via the knowledge data, and used to interpret subsequently-received commands.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)
wherein the operation of the at least one IoT device is controlled using the first identifier. (Miksik, page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”; page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)

For claim 19. Miksik teaches: An apparatus for operating a system, the apparatus comprising: a memory; and at least one processor coupled to the memory (Miksik, fig 1 and the corresponding sections (for example, page 4, 2nd paragraph, page 6, 1st paragraph to page 7, 2nd paragraph, page 8, 2nd paragraph to page 9, first paragraph, page 12, 3rd paragraph to page 14, 3rd paragraph, page 15, 4th paragraph to page 17, 2nd paragraph); also see page 3, 2nd paragraph, page 28, 6th paragraph to page 29, 2nd paragraph) and configured to: 
store registration information associated with at least one IoT device, the registration information including a first identifier associated with the at least one Internet-of-Things (IoT) device and including a first set of attributes for the at least one IoT device; (Miksik, fig 1, page 3, 8th paragraph to page 4, 3rd paragraph, “A robotic system may be considered to be a smart device. An example of a smart device is a smart home device, otherwise referred to as a home automation device. A smart home device may be arranged to control aspects of an environment including, but not limited to, lighting, heating, ventilation, telecommunications systems and entertainment systems. A robotic system as described in the examples herein may be arranged to perform some or all of the functionality of a smart home device.”; fig 2, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 8, 2nd paragraph to page 9, 1st paragraph, “For example, the robotic system 130 may be pre-loaded with initial knowledge data representing knowledge of an initial environment and the controller 150 can modify the initial knowledge data based on the received environment data to more accurately represent the actual environment 100. This may be effective where, for example, an approximation of the actual environment 100 is known before the robotic system 130 is located in the environment 100, or where the robotic system 130 remains in the same environment for a relatively long period of time. Pre-loading the initial knowledge data in this way may reduce latency in generating the model of the environment 100, compared to the robotic system 130 generating the knowledge data representing knowledge of the environment 100 without the initial knowledge data. Modifying the initial knowledge data based on the received environment data also enables the accuracy of the knowledge data and/or the information represented therein to be evolved and/or improved over time... In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment... The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities... The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time.”; page 14, 5th paragraph to page 15, 3rd paragraph, “For example, the knowledge data may store relationship data representing a plurality of relationships having a plurality of relationship types between different entities, before any commands have even been received. Such relationship data may be stored and updated via the knowledge data, and used to interpret subsequently-received commands.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)
match a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device; and control operation of the at least one IoT device based on an instruction included in the input when the description is matched to the first set of attributes of the at least one IoT device. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)

For claim 20. Miksik discloses all the limitations of claim 19, and Miksik further teaches: wherein the first set of attributes further comprises at least one of a classification associated with the at least one IoT device, the visual attribute associated with the at least one IoT device, the spatial attribute associated with the at least one IoT device, or a capability attribute associated with the at least one IoT device. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”)

For claim 21. Miksik discloses all the limitations of claim 19, and Miksik further teaches: wherein the at least one processor is further configured to: process the input to determine the description and the instruction; and identifying the first identifier associated with the at least one IoT device based on matching the description to the first set of attributes, wherein the first identifier is used for the controlling the operation of the at least one IoT device. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)

For claim 22. Miksik discloses all the limitations of claim 19, and Miksik further teaches: wherein the input comprises a natural language input. (Miksik, page 28, 3rd paragraph to 5th paragraph, “In some examples, the command comprises a voice command. As such, a user may interact with the robotic system using a voice command that uses natural language, which may be accurately processed by the robotic system, thereby allowing a more natural and meaningful interaction with the user. In some examples, the robotic system processes the voice command using natural language processing. As such, the voice command may be interpreted accurately without the user having to modify their natural language, thereby reducing a burden on the user and facilitating meaningful interactions.”)

For claim 23. Miksik discloses all the limitations of claim 19, and Miksik further teaches: wherein the at least one processor is further configured to: identify each object of a set of objects included in the location, wherein the set of objects includes the at least one IoT device; and determining the first set of attributes for the at least one IoT device, the first set of attributes indicating the at least one of the spatial attribute for the visual attribute of the at least one IoT device in the location. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; page 8, 2nd paragraph to page 9, 1st paragraph, “In some examples, the controller 150 is configured to generate data representing knowledge of the environment 100. The data representing knowledge of the environment 100 may be referred to as “knowledge data” or “a knowledge representation” of the environment 100… In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities.”)

For claim 24. Miksik discloses all the limitations of claim 23, and Miksik further teaches: wherein the identification of each object of the set of objects included in the first location comprises to: obtain first image data representing the first location; change a state of the at least one IoT device; obtain second image data representing the first location after the change of the state of the at least one IoT device; and identify the at least one IoT device based on a difference between the first image data and the second image data. (Miksik, page 11, 2nd paragraph, “In some examples, the controller 150 uses dynamic scene analysis to generate the knowledge data. In dynamic scene analysis, environment data representing the environment 100 at multiple points in time is analysed. Where the environment data comprises visual environment data, the visual environment data may comprise sequence of images representing the environment 100 at multiple points in time. The sequence of images may be in the form of a video, or otherwise. Such analysis may identify one or more entities represented in the sequence of images, one or more attributes of one or more entities represented in the sequence of images and/or one or more relationships between one or more entities represented in the sequence of images. In some examples, first data representing the environment 100 at a first point in time is stored in the robotic system 130. In some examples, the first data is analysed using static scene analysis. However, in some such examples, the first data is not discarded following the static scene analysis. Instead, second data representing the environment 100 at a second, later point in time is received. The first and second data are subject to dynamic scene analysis. The first and second data may be discarded following the dynamic scene analysis. Dynamic scene analysis may capture additional information that cannot be extracted using static analysis. Examples of such additional information include, but are not limited to, how entities move in relation to each other over time, how entities interact with each other over time etc. Dynamic scene analysis involving storing smaller amounts of data than static scene analysis, in some examples. The controller 150 may generate the knowledge data using static scene analysis and/or dynamic scene analysis. Dynamic scene analysis may involve more data being stored at least temporarily than static scene analysis, but may enable more information on the environment 100 to be extracted.”; page 8, 3rd paragraph to page 9, 3rd paragraph, “The data representing knowledge of the environment is a conceptual or semantic data model of entities and/or interrelations of entities in the environment. In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities. In some examples, the knowledge data does not comprise a graphical or topological representation of the environment. For example, the knowledge data may comprise a model that can recognise and/or learn entities, entity attributes and relationships between entities, without generating an explicit graphical representation. The knowledge data may comprise a statistical and/or a probabilistic model. The knowledge data comprises a relationship model representing relationships between entities in the environment. The knowledge data may be able to store relatively large amounts of complicated information or knowledge compared to more a more simplistic representation or recollection of the environment. The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time... In some examples, generating the knowledge data comprises determining an operating state of the first entity 110 and/or the second entity 120.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110… In an example, the control signal is operable to change an operating state of the first entity 110.”)

For claim 25. Miksik discloses all the limitations of claim 23, and Miksik further teaches: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)

For claim 26. Miksik discloses all the limitations of claim 23, and Miksik further teaches: wherein the at least one processor is further configured to: determine to identify a set of IoT devices, wherein the identification of each object of the set of objects included in the location is based on the determination to identify the set of IoT devices. (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; page 8, 2nd paragraph to page 9, 1st paragraph, “In some examples, the controller 150 is configured to generate data representing knowledge of the environment 100. The data representing knowledge of the environment 100 may be referred to as “knowledge data” or “a knowledge representation” of the environment 100… In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities.”)

For claim 27. Miksik discloses all the limitations of claim 19, and Miksik further teaches: wherein the at least one processor is further configured to: receive, over a network, information associated with the at least one IoT device, the information including at least the first identifier associated with the at least one IoT device; and associate the first identifier with the first set of attributes for the at least one IoT device, (Miksik, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 8, 2nd paragraph to page 9, 1st paragraph, “For example, the robotic system 130 may be pre-loaded with initial knowledge data representing knowledge of an initial environment and the controller 150 can modify the initial knowledge data based on the received environment data to more accurately represent the actual environment 100. This may be effective where, for example, an approximation of the actual environment 100 is known before the robotic system 130 is located in the environment 100, or where the robotic system 130 remains in the same environment for a relatively long period of time. Pre-loading the initial knowledge data in this way may reduce latency in generating the model of the environment 100, compared to the robotic system 130 generating the knowledge data representing knowledge of the environment 100 without the initial knowledge data. Modifying the initial knowledge data based on the received environment data also enables the accuracy of the knowledge data and/or the information represented therein to be evolved and/or improved over time... In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment... The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities... The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time.”; page 14, 5th paragraph to page 15, 3rd paragraph, “For example, the knowledge data may store relationship data representing a plurality of relationships having a plurality of relationship types between different entities, before any commands have even been received. Such relationship data may be stored and updated via the knowledge data, and used to interpret subsequently-received commands.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)
wherein the operation of the at least one IoT device is controlled using the first identifier. (Miksik, page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”; page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)

For claim 28. Miksik teaches: A non-transitory, computer-readable medium storing computer-executable code for operation of a system, comprising code (Miksik, fig 1 and the corresponding sections (for example, page 4, 2nd paragraph, page 6, 1st paragraph to page 7, 2nd paragraph, page 8, 2nd paragraph to page 9, first paragraph, page 12, 3rd paragraph to page 14, 3rd paragraph, page 15, 4th paragraph to page 17, 2nd paragraph); also see page 3, 2nd paragraph, page 28, 6th paragraph to page 29, 2nd paragraph) to: 
store registration information associated with at least one Internet-of-Things (IoT) device, the registration information including a first identifier associated with the at least one IoT device and including a first set of attributes for the at least one IoT device; (Miksik, fig 1, page 3, 8th paragraph to page 4, 3rd paragraph, “A robotic system may be considered to be a smart device. An example of a smart device is a smart home device, otherwise referred to as a home automation device. A smart home device may be arranged to control aspects of an environment including, but not limited to, lighting, heating, ventilation, telecommunications systems and entertainment systems. A robotic system as described in the examples herein may be arranged to perform some or all of the functionality of a smart home device.”; fig 2, page 18, 2nd paragraph to page 19, 2nd paragraph, “In the knowledge graph 200, the first entity 110, the second entity 120 and the robotic system 130 are represented. In other examples, the first entity 110 and the second entity 120 are represented, but the robotic system 130 is not represented… The knowledge graph 200 also stores one or more attributes of the first and second entities 110, 120. Attributes are represented as labels of the nodes. Attribute A1 is common to the first entity 110 and the second entity 120. Attribute A1 may relate to an entity type of the first and second entities 110, 120. Attribute A2 is not common to the first entity 110 and the second entity 120. The first entity 110 has attribute A2 but the second entity 120 does not have attribute A2. Attribute A2 may be a relationship attribute. Attribute A2 may therefore relate to a relationship between the first entity 110 and entity reference entity… In this example, the second entity has an attribute A3, different from attributes A1 and A2. Attribute A3 may also be a relationship attribute relating to a relationship between the second entity 120 and another entity, for example the reference entity… Similar approaches can be used for relationships between more than two entities.”; page 8, 2nd paragraph to page 9, 1st paragraph, “For example, the robotic system 130 may be pre-loaded with initial knowledge data representing knowledge of an initial environment and the controller 150 can modify the initial knowledge data based on the received environment data to more accurately represent the actual environment 100. This may be effective where, for example, an approximation of the actual environment 100 is known before the robotic system 130 is located in the environment 100, or where the robotic system 130 remains in the same environment for a relatively long period of time. Pre-loading the initial knowledge data in this way may reduce latency in generating the model of the environment 100, compared to the robotic system 130 generating the knowledge data representing knowledge of the environment 100 without the initial knowledge data. Modifying the initial knowledge data based on the received environment data also enables the accuracy of the knowledge data and/or the information represented therein to be evolved and/or improved over time... In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment... The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities... The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time.”; page 14, 5th paragraph to page 15, 3rd paragraph, “For example, the knowledge data may store relationship data representing a plurality of relationships having a plurality of relationship types between different entities, before any commands have even been received. Such relationship data may be stored and updated via the knowledge data, and used to interpret subsequently-received commands.”; fig 2 clearly shows identifier “Entity 1 110” and attributes A1, A2 for first entity 110 and identifier “Entity 2 120” and attributes A1, A3 for second entity 120; please notes “Entity 1” alone or “110” alone are also identifiers; also see page 30, 2nd paragraph to 3rd paragraph, “In examples described above, the robotic system learns information about the environment in which the robotic system is located automatically, for example independent of user supervision. In other examples, the user can pre-programme the robotic system with names for the entities in the environment manually. Such naming may also be referred to as “labelling” or “annotating”. Such an approach involves user supervision.”)
match a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device; and control operation of the at least one IoT device based on an instruction included in the input when the description is matched to the first set of attributes of the at least one IoT device. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)

Claim Rejections - 35 USC § 102 (Alternate Rejections)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-14, 17-23, 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthieu, US 2018/0034913.

For claim 1. Matthieu teaches: A method of operation of a system, the method comprising: 
storing registration information associated with at least one Internet-of-Things (IoT) device, the registration information including a first identifier associated with the at least one IoT device and including a first set of attributes for the at least one IoT device; (Matthieu, fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”)
matching a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device; (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1)
and controlling operation of the at least one IoT device based on an instruction included in the input when the description is matched to the first set of attributes of the at least one IoT device. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”)

For claim 2. Matthieu discloses all the limitations of claim 1, and Mathieu further teaches: wherein the first set of attributes further comprises at least one of a classification associated with the at least one IoT device, the visual attribute associated with the at least one IoT device, the spatial attribute associated with the at least one IoT device, or a capability attribute associated with the at least one IoT device. (Matthieu, fig 8, paragraph 286-299, “The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7)”; for example, “Chris.home.livingroom.light1” includes classification / spatial attribute home, classification / spatial attribute livingroom, and classification / visual attribute / capability attribute light1)

For claim 3. Matthieu discloses all the limitations of claim 1, and Matthieu further teaches: further comprising: processing the input to determine the description and the instruction; and identifying the first identifier associated with the at least one IoT device based on matching the description to the first set of attributes, wherein the first identifier is used for the controlling the operation of the at least one IoT device. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”)

For claim 4. Matthieu discloses all the limitations of claim 1, and Matthieu further teaches: wherein the input comprises a natural language input. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5).”; voice is natural language input)

For claim 5. Matthieu discloses all the limitations of claim 1, and Matthieu further teaches: further comprising: identifying each object of a set of objects included in the location, wherein the set of objects includes the at least one IoT device; and determining the first set of attributes for the at least one IoT device, the first set of attributes indicating the at least one of the spatial attribute for the visual attribute of the at least one IoT device in the location. (Matthieu, fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1; fig 9-12, paragraph 300-315, “In another embodiment, a wildcard command may be generated by the device 804 so as to control multiple IoT devices that are grouped together based on a same function. Referring now to FIG. 10, the IoT devices that turn on/off a light are grouped together. IoT devices 802(1), 802(4), 802(5), 802(6) and 802(7) may be grouped together since they all are associated with turning on/off lights. The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”)

For claim 8. Matthieu discloses all the limitations of claim 5, and Matthieu further teaches: further comprising: determining to identify a set of IoT devices, wherein the identifying each object of the set of objects included in the location is based on the determining to identify the set of IoT devices. (Matthieu, fig 9-12, paragraph 300-315, “In another embodiment, a wildcard command may be generated by the device 804 so as to control multiple IoT devices that are grouped together based on a same function. Referring now to FIG. 10, the IoT devices that turn on/off a light are grouped together. IoT devices 802(1), 802(4), 802(5), 802(6) and 802(7) may be grouped together since they all are associated with turning on/off lights. The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”)

For claim 9. Matthieu discloses all the limitations of claim 1, and Matthieu further teaches: further comprising: receiving, over a network, information associated with the at least one IoT device, the information including at least the first identifier associated with the at least one IoT device; and associating the first identifier with the first set of attributes for the at least one IoT device, wherein the operation of the at least one IoT device is controlled using the first identifier. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; also see paragraph 70-71, “the information about the IoT device, other device or machine, and/or system may be stored in device directory 104 upon registration of the IoT device, other device or machine, and/or system. For example, information stored in device directory 104 for a device or system may include a unique identifier (e.g., a UUID), a token, information related to when the device or system comes online or offline, a permissions record (described below), a security profile (described below), and/or any other relevant information. In some embodiments, the device directory 104 is queriable, such that a device, system, or user may be provided with a list and/or array of IoT devices, other devices or machines, and/or systems that fit requested search criteria.”)

For claim 10. Matthieu teaches: An apparatus for operating a system, (Matthieu, fig 8-12, paragraph 286-315; also see fig 7, paragraph 265-285) the apparatus comprising: 
means for storing registration information associated with at least one Internet-of-Things (IoT) device, the registration information including a first identifier associated with the at least one IoT device and including a first set of attributes for the at least one IoT device; (Matthieu, fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”)
means for matching a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device; (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1)
and means for controlling operation of the at least one IoT device based on an instruction included in the input when the description is matched to the first set of attributes of the at least one IoT device. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1)

For claim 11. Matthieu discloses all the limitations of claim 10, and Matthieu further teaches: wherein the first set of attributes further comprises at least one of a classification associated with the at least one IoT device, the visual attribute associated with the at least one IoT device, the spatial attribute associated with the at least one IoT device, or a capability attribute associated with the at least one IoT device. (Matthieu, fig 8, paragraph 286-299, “The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7)”; for example, “Chris.home.livingroom.light1” includes classification / spatial attribute home, classification / spatial attribute livingroom, and classification / visual attribute / capability attribute light1)

For claim 12. Matthieu discloses all the limitations of claim 10, and Matthieu further teaches: further comprising: means for processing the input to determine the description and the instruction; and means for identifying the first identifier associated with the at least one IoT device based on matching the description to the first set of attributes, wherein the first identifier is used for the controlling the operation of the at least one IoT device. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”)

For claim 13. Matthieu discloses all the limitations of claim 10, and Matthieu further teaches: wherein the input comprises a natural language input. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5).”; voice is natural language input)

For claim 14. Matthieu discloses all the limitations of claim 10, and Matthieu further teaches: further comprising: means for identifying each object of a set of objects included in the location, wherein the set of objects includes the at least one IoT device; and means for determining the first set of attributes for the at least one IoT device, the first set of attributes indicating the at least one of the spatial attribute for the visual attribute of the at least one IoT device in the location. (Matthieu, fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1; fig 9-12, paragraph 300-315, “In another embodiment, a wildcard command may be generated by the device 804 so as to control multiple IoT devices that are grouped together based on a same function. Referring now to FIG. 10, the IoT devices that turn on/off a light are grouped together. IoT devices 802(1), 802(4), 802(5), 802(6) and 802(7) may be grouped together since they all are associated with turning on/off lights. The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”)

For claim 17. Matthieu discloses all the limitations of claim 14, and Matthieu further teaches: further comprising: means for determining to identify a set of IoT devices, wherein the identifying each object of the set of objects included in the location is based on the determining to identify the set of IoT devices. (Matthieu, fig 9-12, paragraph 300-315, “In another embodiment, a wildcard command may be generated by the device 804 so as to control multiple IoT devices that are grouped together based on a same function. Referring now to FIG. 10, the IoT devices that turn on/off a light are grouped together. IoT devices 802(1), 802(4), 802(5), 802(6) and 802(7) may be grouped together since they all are associated with turning on/off lights. The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”)

For claim 18. Matthieu discloses all the limitations of claim 10, and Matthieu further teaches: further comprising: means for receiving, over a network, information associated with the at least one IoT device, the information including at least the first identifier associated with the at least one IoT device; and means for associating the first identifier with the first set of attributes for the at least one IoT device, wherein the operation of the at least one IoT device is controlled using the first identifier. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; also see paragraph 70-71, “the information about the IoT device, other device or machine, and/or system may be stored in device directory 104 upon registration of the IoT device, other device or machine, and/or system. For example, information stored in device directory 104 for a device or system may include a unique identifier (e.g., a UUID), a token, information related to when the device or system comes online or offline, a permissions record (described below), a security profile (described below), and/or any other relevant information. In some embodiments, the device directory 104 is queriable, such that a device, system, or user may be provided with a list and/or array of IoT devices, other devices or machines, and/or systems that fit requested search criteria.”)

For claim 19. Matthieu teaches: An apparatus for operating a system, the apparatus comprising: a memory; and at least one processor coupled to the memory (Matthieu, fig 8-12, paragraph 286-315; also see fig 7, paragraph 265-285) and configured to: 
store registration information associated with at least one IoT device, the registration information including a first identifier associated with the at least one Internet-of-Things (IoT) device and including a first set of attributes for the at least one IoT device; (Matthieu, fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”)
match a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device; (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1)
and control operation of the at least one IoT device based on an instruction included in the input when the description is matched to the first set of attributes of the at least one IoT device. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”)

For claim 20. Matthieu discloses all the limitations of claim 19, and Matthieu further teaches: wherein the first set of attributes further comprises at least one of a classification associated with the at least one IoT device, the visual attribute associated with the at least one IoT device, the spatial attribute associated with the at least one IoT device, or a capability attribute associated with the at least one IoT device. (Matthieu, fig 8, paragraph 286-299, “The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7)”; for example, “Chris.home.livingroom.light1” includes classification / spatial attribute home, classification / spatial attribute livingroom, and classification / visual attribute / capability attribute light1)

For claim 21. Matthieu discloses all the limitations of claim 19, and Matthieu further teaches: wherein the at least one processor is further configured to: process the input to determine the description and the instruction; and identifying the first identifier associated with the at least one IoT device based on matching the description to the first set of attributes, wherein the first identifier is used for the controlling the operation of the at least one IoT device. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”)

For claim 22. Matthieu discloses all the limitations of claim 19, and Matthieu further teaches: wherein the input comprises a natural language input. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5).”; voice is natural language input)

For claim 23. Matthieu discloses all the limitations of claim 19, and Matthieu further teaches: wherein the at least one processor is further configured to: identify each object of a set of objects included in the location, wherein the set of objects includes the at least one IoT device; and determining the first set of attributes for the at least one IoT device, the first set of attributes indicating the at least one of the spatial attribute for the visual attribute of the at least one IoT device in the location. (Matthieu, fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1; fig 9-12, paragraph 300-315, “In another embodiment, a wildcard command may be generated by the device 804 so as to control multiple IoT devices that are grouped together based on a same function. Referring now to FIG. 10, the IoT devices that turn on/off a light are grouped together. IoT devices 802(1), 802(4), 802(5), 802(6) and 802(7) may be grouped together since they all are associated with turning on/off lights. The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”)

For claim 26. Matthieu discloses all the limitations of claim 23, and Matthieu further teaches: wherein the at least one processor is further configured to: determine to identify a set of IoT devices, wherein the identification of each object of the set of objects included in the location is based on the determination to identify the set of IoT devices. (Matthieu, fig 9-12, paragraph 300-315, “In another embodiment, a wildcard command may be generated by the device 804 so as to control multiple IoT devices that are grouped together based on a same function. Referring now to FIG. 10, the IoT devices that turn on/off a light are grouped together. IoT devices 802(1), 802(4), 802(5), 802(6) and 802(7) may be grouped together since they all are associated with turning on/off lights. The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”)

For claim 27. Matthieu discloses all the limitations of claim 19, and Matthieu further teaches: wherein the at least one processor is further configured to: receive, over a network, information associated with the at least one IoT device, the information including at least the first identifier associated with the at least one IoT device; and associate the first identifier with the first set of attributes for the at least one IoT device, wherein the operation of the at least one IoT device is controlled using the first identifier. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; also see paragraph 70-71, “the information about the IoT device, other device or machine, and/or system may be stored in device directory 104 upon registration of the IoT device, other device or machine, and/or system. For example, information stored in device directory 104 for a device or system may include a unique identifier (e.g., a UUID), a token, information related to when the device or system comes online or offline, a permissions record (described below), a security profile (described below), and/or any other relevant information. In some embodiments, the device directory 104 is queriable, such that a device, system, or user may be provided with a list and/or array of IoT devices, other devices or machines, and/or systems that fit requested search criteria.”)

For claim 28. Matthieu teaches: A non-transitory, computer-readable medium storing computer-executable code for operation of a system, comprising code (Matthieu, fig 8-12, paragraph 286-315; also see fig 7, paragraph 265-285) to: 
store registration information associated with at least one Internet-of-Things (IoT) device, the registration information including a first identifier associated with the at least one IoT device and including a first set of attributes for the at least one IoT device; (Matthieu, fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1).… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”)
match a description associated with an input to the first set of attributes based on a representation indicating at least one of a spatial attribute or a visual attribute of the at least one IoT device in a location that includes the at least one IoT device; (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1)
and control operation of the at least one IoT device based on an instruction included in the input when the description is matched to the first set of attributes of the at least one IoT device. (Matthieu, fig 9-12, paragraph 300-315, “The user operates the device 804 to generate a command to “turn on living room light 1” which corresponds to IoT device 802(5). Generation of the command by the device 804 is not limited to any particular format or method. For example, the device 804 may respond to a prompt selected on a display of the device, a voice input received by a microphone carried by the device, and even social media inputs such as a tweet or a facebook post… The IoT platform 810(2) receives the command from the device 804 without receiving the UUIDs associated with IoT device 802(5) or with the device sending the command, which are difficult to remember. Instead, the IoT platform 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the “turn on living room light 1” command to the IoT device 802(5)… The interactive API 822 allows the user to include one or more wildcard characters in a command to simultaneously control grouped together IoT devices. The wildcard characters may be any alphanumeric character. In the illustrated example, the wildcard character is an “*”. If the user wants to turn on all the lights in his house, such as when arriving home in the evening, then the user operates the device 804 to generate the command “turn lights on.” The command to “turn lights on” corresponds to the namespace and sub-namespaces Chris.home.lights.*. By the user generating this wildcard command, the IoT platforms 810(1) and 810(2), via the device registry 824, determines the applicable UUIDs and message routing and sends the respective commands to each of the grouped together IoT devices: 802(1), 802(4), 802(5), 802(6) and 802(7), as illustrated in FIG. 10. The interactive API 822 may ask the user for confirmation that all of the house lights are to be turned on.”; fig 8, paragraph 286-299, “The server 820 includes an interactive API 822 to allow the user to access and communicate with the IoT platform 810 and to register the IoT devices 802. The server 820 may be cloud based, for example, and as part of the registration each IoT device 802 is assigned a UUID, as readily appreciated by those skilled in the art. The device 804 for controlling the IoT devices 802 at the user's house is also assigned a UUID. Each UUID is 36 characters. The namespace, sub-namespaces and UUIDs for each respective IoT device 802 that are part of the IoT platform 810 along with a path of message routing for each IoT device are stored in the device registry 824. In addition, the device 804 for controlling the IoT devices 802 also has a namespace, sub-namespaces and a UUID assigned thereto that are stored in the device registry 824… The interactive API 822 allows the user to assign a namespace to all of the user's IOT devices 802(1)-802(7) and to device 804. For example, the namespace is the user's name, Chris. The interactive API 822 then allows the user to assign sub-namespaces to each IoT device 802 based on its location and/or function within the house. The following is a list of the namespace and sub-namespaces assigned to the IoT devices 802(1)-802(7) and to device 804: Chris.home.yard.light=IoT device 802(1) Chris.home.sensoryardlight=IoT device 802(2) Chris.home.garagedoor=IoT device 802(3) Chris.home.kitchen.light=IoT device 802(4) Chris.home.livingroom.light1=IoT device 802(5) Chris.home.livingroom.light2=IoT device 802(6) Chris.home.masterbedroom.light=IoT device 802(7) Chris.devicecontrol=device 804. Registration of a namespace is based on a first come, first serve basis. There can only be one unique namespace, which is similar to registering a dot.com domain name. The namespace Chris belongs to this particular user and is in a leftmost position, and for each respective IoT device, is followed by the sub-namespaces. For example, home and yard light are sub-namespaces linked to Chris for IoT device 802(1)… The server 820 maps the respective UUIDs associated with each IoT device 802 and with the device 804 via the interactive API 822 to both the namespace and the sub-namespaces assigned thereto.”; also see paragraph 9-19, “A system includes a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith. The server may assign at least one sub-namespace to each IoT device based on its location, and map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. A device may cooperate with the server to generate commands for controlling the IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs. The namespace and the sub-namespaces may be easy-to-remember names that advantageously allows a user to recognizably identify and even group together the IoT devices by location and by function. When commands are generated to control the IoT devices, the commands advantageously do not include the UUIDs associated with the IoT devices. Instead, the namespace and the sub-namespaces may be translated to the UUIDs and routing paths stored in an IoT device registry needed to communicate via an IoT platform… Yet another aspect is directed to a non-transitory computer readable medium having a plurality of computer executable instructions for causing a system to perform steps that include assigning a namespace to a IoT devices, with the IoT devices being at different locations, and with each IoT device having a UUID associated therewith. The steps further include assigning at least one sub-namespace to each IoT device based on its location, and mapping the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto. The IoT devices are then controlled based on the step of receiving commands that have the namespaces and the at least one sub-namespaces mapped to the respective UUIDs.”; for example, “Chris.home.livingroom.light1” includes spatial attribute home, spatial attribute livingroom, and visual attribute light1)

Claim Rejections - 35 USC § 103 (Alternate Rejections)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7, 15-16, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Matthieu, US 2018/0034913 in view of Miksik, WO 2019/180434 A1.

For claim 6. Matthieu discloses all the limitations of claim 5, however Matthieu doesn’t teach: wherein the identifying each object of the set of objects included in the first location comprises: obtaining first image data representing the first location; changing a state of the at least one IoT device; obtaining second image data representing the first location after the changing of the state of the at least one IoT device; and identifying the at least one IoT device based on a difference between the first image data and the second image data.
Miksik from the same or similar fields of endeavor teaches: wherein the identifying each object of the set of objects included in the first location comprises: obtaining first image data representing the first location; changing a state of the at least one IoT device; obtaining second image data representing the first location after the changing of the state of the at least one IoT device; and identifying the at least one IoT device based on a difference between the first image data and the second image data. (Miksik, page 11, 2nd paragraph, “In some examples, the controller 150 uses dynamic scene analysis to generate the knowledge data. In dynamic scene analysis, environment data representing the environment 100 at multiple points in time is analysed. Where the environment data comprises visual environment data, the visual environment data may comprise sequence of images representing the environment 100 at multiple points in time. The sequence of images may be in the form of a video, or otherwise. Such analysis may identify one or more entities represented in the sequence of images, one or more attributes of one or more entities represented in the sequence of images and/or one or more relationships between one or more entities represented in the sequence of images. In some examples, first data representing the environment 100 at a first point in time is stored in the robotic system 130. In some examples, the first data is analysed using static scene analysis. However, in some such examples, the first data is not discarded following the static scene analysis. Instead, second data representing the environment 100 at a second, later point in time is received. The first and second data are subject to dynamic scene analysis. The first and second data may be discarded following the dynamic scene analysis. Dynamic scene analysis may capture additional information that cannot be extracted using static analysis. Examples of such additional information include, but are not limited to, how entities move in relation to each other over time, how entities interact with each other over time etc. Dynamic scene analysis involving storing smaller amounts of data than static scene analysis, in some examples. The controller 150 may generate the knowledge data using static scene analysis and/or dynamic scene analysis. Dynamic scene analysis may involve more data being stored at least temporarily than static scene analysis, but may enable more information on the environment 100 to be extracted.”; page 8, 3rd paragraph to page 9, 3rd paragraph, “The data representing knowledge of the environment is a conceptual or semantic data model of entities and/or interrelations of entities in the environment. In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities. In some examples, the knowledge data does not comprise a graphical or topological representation of the environment. For example, the knowledge data may comprise a model that can recognise and/or learn entities, entity attributes and relationships between entities, without generating an explicit graphical representation. The knowledge data may comprise a statistical and/or a probabilistic model. The knowledge data comprises a relationship model representing relationships between entities in the environment. The knowledge data may be able to store relatively large amounts of complicated information or knowledge compared to more a more simplistic representation or recollection of the environment. The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time... In some examples, generating the knowledge data comprises determining an operating state of the first entity 110 and/or the second entity 120.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110… In an example, the control signal is operable to change an operating state of the first entity 110.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miksik into Matthieu, since Matthieu suggests a technique for managing devices, and Miksik suggests the beneficial way of identifying such devices and their information by using dynamic scene analysis since dynamic scene analysis enable more information about such devices to be extracted (Miksik, page 11, 2nd paragraph) in the analogous art of communication.

For claim 7. Matthieu discloses all the limitations of claim 5, however Matthieu doesn’t teach: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location.
Miksik from the same or similar fields of endeavor teaches: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miksik into Matthieu, since Matthieu suggests a technique for receiving command which contain device descriptions, and Miksik suggests the beneficial way of including spatial relationship between such device and another entity into such descriptions to better describe and differentiate such device (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, page 12, 2nd paragraph to page 15, first paragraph) in the analogous art of communication.

For claim 15. Matthieu discloses all the limitations of claim 14, however Matthieu doesn’t teach: wherein the means for identifying each object of the set of objects included in the first location is configured to: obtain first image data representing the first location; change a state of the at least one IoT device; obtain second image data representing the first location after the changing of the state of the at least one IoT device; and identify the at least one IoT device based on a difference between the first image data and the second image data.
Miksik from the same or similar fields of endeavor teaches: wherein the means for identifying each object of the set of objects included in the first location is configured to: obtain first image data representing the first location; change a state of the at least one IoT device; obtain second image data representing the first location after the changing of the state of the at least one IoT device; and identify the at least one IoT device based on a difference between the first image data and the second image data. (Miksik, page 11, 2nd paragraph, “In some examples, the controller 150 uses dynamic scene analysis to generate the knowledge data. In dynamic scene analysis, environment data representing the environment 100 at multiple points in time is analysed. Where the environment data comprises visual environment data, the visual environment data may comprise sequence of images representing the environment 100 at multiple points in time. The sequence of images may be in the form of a video, or otherwise. Such analysis may identify one or more entities represented in the sequence of images, one or more attributes of one or more entities represented in the sequence of images and/or one or more relationships between one or more entities represented in the sequence of images. In some examples, first data representing the environment 100 at a first point in time is stored in the robotic system 130. In some examples, the first data is analysed using static scene analysis. However, in some such examples, the first data is not discarded following the static scene analysis. Instead, second data representing the environment 100 at a second, later point in time is received. The first and second data are subject to dynamic scene analysis. The first and second data may be discarded following the dynamic scene analysis. Dynamic scene analysis may capture additional information that cannot be extracted using static analysis. Examples of such additional information include, but are not limited to, how entities move in relation to each other over time, how entities interact with each other over time etc. Dynamic scene analysis involving storing smaller amounts of data than static scene analysis, in some examples. The controller 150 may generate the knowledge data using static scene analysis and/or dynamic scene analysis. Dynamic scene analysis may involve more data being stored at least temporarily than static scene analysis, but may enable more information on the environment 100 to be extracted.”; page 8, 3rd paragraph to page 9, 3rd paragraph, “The data representing knowledge of the environment is a conceptual or semantic data model of entities and/or interrelations of entities in the environment. In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities. In some examples, the knowledge data does not comprise a graphical or topological representation of the environment. For example, the knowledge data may comprise a model that can recognise and/or learn entities, entity attributes and relationships between entities, without generating an explicit graphical representation. The knowledge data may comprise a statistical and/or a probabilistic model. The knowledge data comprises a relationship model representing relationships between entities in the environment. The knowledge data may be able to store relatively large amounts of complicated information or knowledge compared to more a more simplistic representation or recollection of the environment. The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time... In some examples, generating the knowledge data comprises determining an operating state of the first entity 110 and/or the second entity 120.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110… In an example, the control signal is operable to change an operating state of the first entity 110.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miksik into Matthieu, since Matthieu suggests a technique for managing devices, and Miksik suggests the beneficial way of identifying such devices and their information by using dynamic scene analysis since dynamic scene analysis enable more information about such devices to be extracted (Miksik, page 11, 2nd paragraph) in the analogous art of communication.

For claim 16. Matthieu discloses all the limitations of claim 14, however Matthieu doesn’t teach: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location.
Miksik from the same or similar fields of endeavor teaches: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miksik into Matthieu, since Matthieu suggests a technique for receiving command which contain device descriptions, and Miksik suggests the beneficial way of including spatial relationship between such device and another entity into such descriptions to better describe and differentiate such device (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, page 12, 2nd paragraph to page 15, first paragraph) in the analogous art of communication.

For claim 24. Matthieu discloses all the limitations of claim 23, however Matthieu doesn’t teach: wherein the identification of each object of the set of objects included in the first location comprises to: obtain first image data representing the first location; change a state of the at least one IoT device; obtain second image data representing the first location after the change of the state of the at least one IoT device; and identify the at least one IoT device based on a difference between the first image data and the second image data.
Miksik from the same or similar fields of endeavor teaches: wherein the identification of each object of the set of objects included in the first location comprises to: obtain first image data representing the first location; change a state of the at least one IoT device; obtain second image data representing the first location after the change of the state of the at least one IoT device; and identify the at least one IoT device based on a difference between the first image data and the second image data. (Miksik, page 11, 2nd paragraph, “In some examples, the controller 150 uses dynamic scene analysis to generate the knowledge data. In dynamic scene analysis, environment data representing the environment 100 at multiple points in time is analysed. Where the environment data comprises visual environment data, the visual environment data may comprise sequence of images representing the environment 100 at multiple points in time. The sequence of images may be in the form of a video, or otherwise. Such analysis may identify one or more entities represented in the sequence of images, one or more attributes of one or more entities represented in the sequence of images and/or one or more relationships between one or more entities represented in the sequence of images. In some examples, first data representing the environment 100 at a first point in time is stored in the robotic system 130. In some examples, the first data is analysed using static scene analysis. However, in some such examples, the first data is not discarded following the static scene analysis. Instead, second data representing the environment 100 at a second, later point in time is received. The first and second data are subject to dynamic scene analysis. The first and second data may be discarded following the dynamic scene analysis. Dynamic scene analysis may capture additional information that cannot be extracted using static analysis. Examples of such additional information include, but are not limited to, how entities move in relation to each other over time, how entities interact with each other over time etc. Dynamic scene analysis involving storing smaller amounts of data than static scene analysis, in some examples. The controller 150 may generate the knowledge data using static scene analysis and/or dynamic scene analysis. Dynamic scene analysis may involve more data being stored at least temporarily than static scene analysis, but may enable more information on the environment 100 to be extracted.”; page 8, 3rd paragraph to page 9, 3rd paragraph, “The data representing knowledge of the environment is a conceptual or semantic data model of entities and/or interrelations of entities in the environment. In some examples, the knowledge data comprises a knowledge graph. The knowledge graph is a topological representation of entities in the environment. The knowledge graph may be referred to as a “scene graph”. The knowledge graph may be represented as a network of entities, entity attributes and relationships between entities. In some examples, the knowledge data does not comprise a graphical or topological representation of the environment. For example, the knowledge data may comprise a model that can recognise and/or learn entities, entity attributes and relationships between entities, without generating an explicit graphical representation. The knowledge data may comprise a statistical and/or a probabilistic model. The knowledge data comprises a relationship model representing relationships between entities in the environment. The knowledge data may be able to store relatively large amounts of complicated information or knowledge compared to more a more simplistic representation or recollection of the environment. The generated knowledge data may be stored locally, for example in a memory of the robotic system 130, and accessed by the controller 150 at one or more subsequent points in time... In some examples, generating the knowledge data comprises determining an operating state of the first entity 110 and/or the second entity 120.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110… In an example, the control signal is operable to change an operating state of the first entity 110.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miksik into Matthieu, since Matthieu suggests a technique for managing devices, and Miksik suggests the beneficial way of identifying such devices and their information by using dynamic scene analysis since dynamic scene analysis enable more information about such devices to be extracted (Miksik, page 11, 2nd paragraph) in the analogous art of communication.

For claim 25. Matthieu discloses all the limitations of claim 23, however Matthieu doesn’t teach: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location.
Miksik from the same or similar fields of endeavor teaches: wherein the description indicates an input spatial relationship between the at least one IoT device and at least one other object in the location, and the description is matched to the first set of attributes based on correspondence between the input spatial relationship and the at least one of the spatial attribute or the visual attribute of the at least one IoT device in the location. (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, “The command 300 is received by a robot. In this example, the command 300 is received by the robotic system 130 described above with reference to Figure 1. The command 300 may be issued by a user of the robotic system 130. In this example, the command 300 identifies an action, a first attribute, A1, and a second attribute, A2. The first attribute, A1, is common to the first entity 110 and the second entity 120 in the environment 100. The second attribute, A2, is a distinguishing attribute, which is associated with the first entity 110 but not the second entity 120. The second attribute, A2, may be a relationship attribute. The robotic system 130 may interpret the command 300 to determine that the action is to be performed in relation to the first entity and not the second entity, based on the attributes identified in the command 300, namely A1 and A2. In a first example scenario, a robot can perform automatically-inferred lighting operation using natural language processing. In the first example scenario, an environment comprises a robot, two lights and a television. A first light of the two lights is next to the television, whereas a second light of the two lights is not. The robot can recognise and semantically understand the working environment in which the robot is located. For example, the robot can generate a semantic model of the environment. The semantic model of the environment is an example of data representing knowledge of the environment. The robot can identify each of the two lights and the television in the environment, using received environment data. The robot can also identify a relationship between at least the first light and the television, and the second light and the television. For example, the robot can determine the spatial positioning of the two lights and the television in the scene. The robot may use the determined spatial positioning to identify mutual proximity and/or dependency. The robot can identify a current operating state of the first light and/or second light and/or television. The robot may identify the current operating state using visual and/or acoustic environment data. In this scenario, a user commands the robot to turn on the light next to the television. As such, the action to be performed is to change the operating state of an entity from ‘off to ‘on’. The first attribute is that the entity is a light. The first attribute is common to both the first and second lights. The second attribute, or “relationship attribute”, is that the entity is next to the television. As such, in this example the given entity is a light and the reference entity is the television. Only the first light has the second attribute. The second attribute can thus be used to disambiguate between the first and second lights. As such, the robot can determine which of the two lights the command relates to, can determine the current operating state of the applicable light, and can control the applicable light by adjusting the operating state of the applicable light.”; page 4, 4th paragraph to page 5, 7th paragraph, “In some examples, the second attribute is referred to as a “relationship attribute”. The relationship attribute is associated with a relationship between the first entity 110 and a reference entity. In some examples, the reference entity is the second entity 120. In other examples, the reference entity is different from the second entity 120. In some examples, the relationship comprises a location-based relationship. In some examples, the relationship comprises an interaction-based relationship. In other examples, the second attribute is an absolute attribute of the first entity 110. For example, where a command refers to a “red light”, the indicator “red” indicates an absolute attribute, rather than a relationship attribute.”; also see page 12, 2nd paragraph to page 15, first paragraph, “The robotic system 130 receives a command to perform an action in relation to a given entity via the input componentry 140. In some examples, the command identifies a relationship attribute of the given entity. The relationship attribute indicates a relationship between the given entity and a reference entity… In this example, the controller 150 determines that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute. The determining is performed using the knowledge data and the relationship attribute. In an example, the controller 150 searches the knowledge data using the relationship attribute. Where the knowledge data comprises a knowledge graph, the controller 150 may search the knowledge graph using the relationship attribute. Searching the knowledge graph using the relationship attribute may involve the controller 150 accessing the knowledge graph and querying the knowledge graph using the relationship attribute identified in the command… The controller 150 is configured to perform the action indicated in the received command in relation to the first entity 110 based on the determining that the first entity 110 has the relationship attribute and/or that the second entity 120 does not have the relationship attribute.”; page 15, 4th paragraph to page 17, 2nd paragraph, “In some examples, for example when the first entity 110 is controllable by the robotic system 130, the action comprises controlling the first entity 110. In such examples, the controller 150 may be configured to control the first entity 110 by causing the output componentry 160 to transmit a control signal to control operation of the first entity 110. The control signal may comprise an electrical signal operable to control one or more operations, components and/or functions of the first entity 110. The control signal may be transmitted to the first entity 110 itself, or may be transmitted to another entity that in turn controls the first entity 110.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miksik into Matthieu, since Matthieu suggests a technique for receiving command which contain device descriptions, and Miksik suggests the beneficial way of including spatial relationship between such device and another entity into such descriptions to better describe and differentiate such device (Miksik, page 19, 3rd paragraph to page 20, 4th paragraph, page 12, 2nd paragraph to page 15, first paragraph) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462